 



AMENDED AND RESTATED
AGREEMENT FOR SALE AND PURCHASE OF ASSETS
     THIS AGREEMENT (the “Agreement”) is entered into by and among MBI Mortgage,
Inc., a Texas corporation (the “Buyer”), New Horizon Financial, Inc., a
California corporation d/b/a New Horizon (the “Seller”), and Brett Faryniarz
(“Shareholder”), (Seller, and Shareholder are collectively referred to herein as
the “Seller Parties”).
WI T N E S S E T H :
     WHEREAS, the Seller is in the business of providing mortgage finance
marketing services in Orange County, California (the “Business”); and
     WHEREAS, pursuant to that certain Agreement for Sale and Purchase of
Assets, dated 2006 and effective as of June 30, 2006, by and among the Buyer and
Seller Parties, as amended on November 3, 2006 (the “Original Agreement”), the
Seller did sell to Buyer and the Buyer did purchase from Seller substantially
all of the assets of Seller relating to the Business (the “Purchase
Transaction”); and
     WHEREAS, the Shareholder desires to borrow from the Buyer and the Buyer
desires to lend to the Shareholder $368,000 to pay state and federal taxes
incurred as a result of the Purchase Transaction (the “Transaction Taxes”) and
certain related expenses, as set forth in this Agreement;
     WHEREAS, the Buyer and Seller Parties desire to amend and restate the
Original Agreement in its entirety as set forth in this Agreement;
     WHEREAS, the terms Closing, Closing Date, and Effective Date, as used in
this Agreement, shall have the definitions as set forth in this Agreement; and
     WHEREAS, the parties hereto have entered into this Agreement to set forth
their agreements and understandings related to the Purchase Transaction.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, it is hereby agreed as follows:
     1. Sale and Purchase of Tangible Assets. At the Closing, the Seller did
sell, assign and transfer to Buyer, and Buyer did purchase from Seller, all of
the Seller’s rights, title and interest in and to the following assets of the
Business (herein collectively referred to as the “Tangible Assets”):
          a. All of Seller’s accounts receivable from clients or others which
are billed or unbilled for all time periods on or prior to the Closing Date.

 



--------------------------------------------------------------------------------



 



          b. The Seller’s interest in any litigation or collection proceedings,
collection efforts or other actions related to the collection of any past due,
reserved or written-off litigation or collection proceedings accounts receivable
outstanding as of the Closing Date.
          c. Such security deposits, utility deposits and other similar deposits
or pre-paid expenses held by companies or other entities as a condition of
supplying any service, product, or other item related to or used by Seller in
the conduct of the Business, as set forth on the Schedule of Security Deposits
attached hereto as Exhibit 1-C.
          d. All office equipment, computer equipment, computer software,
furniture, fixtures, improvements, and other items owned by Seller and used in
or related to the conduct of the Business, including but not limited to the
property set forth on the Schedule of Office Equipment, Computers, Furniture and
Fixtures attached hereto as Exhibit 1-D.
          e. All telephone equipment, systems and related software owned by
Seller and used in or related to the conduct of the Business, including all
local and (800) telephone numbers associated with the offices of Seller,
including but not limited to the property set forth on the Schedule of Telephone
Systems and Telephone Numbers attached hereto as Exhibit 1-E.
          f. All inventory of office supplies, promotional materials, and other
miscellaneous items owned by Seller and used in the conduct of the Business.
          g. The Seller’s rights to any discounts, rebates, premiums, or other
payments from third parties earned prior to, but due on or after, the Closing
Date.
          h. All other tangible assets and personal property owned by Seller and
used in or relating to the conduct of the Business other than the Excluded
Assets.
          i. Escrow business of Seller used in or for the conduct of Business.
     2. Sale and Purchase of Intangible Assets. At the Closing, the Seller did
sell, assign and transfer to Buyer, and Buyer did purchase from Seller, all of
the Seller’s rights, title and interest in and to the following intangible
assets of the Business (together herein referred to as the “Intangible Assets”)
(the Tangible Assets and Intangible Assets are sometimes collectively referred
to herein as the “Assets”):
          a. All client lists, correspondence, purchase orders, contracts,
agreements and files related to the Business.
          b. All sales prospects lists, correspondence, notes of previous
contacts and related files.
          c. Any mailing lists and related data base information concerning
either current, past, or prospective clients of Seller.

2



--------------------------------------------------------------------------------



 



          d. All lists of personnel and related files held by Seller for past or
future use in providing mortgage finance marketing services to the clients of
Seller.
          e. Current employee records, employment, non-compete or other
agreements with current employees, either permanent or contract, and all other
correspondence, performance reviews, and employee files for those corporate
employees to be hired by the Buyer.
          f. Any designs, text, or concepts for promotional materials, including
photographs or other graphics owned by Seller in its marketing and sales
functions.
          g. The Seller’s rights to and interest in any internet Web site
including the site address, the site design and related software, related e-mail
addresses, and any and all intellectual property or rights to such property
associated with the development, operation, or functions of any Web site owned
or used by Seller.
          h. All supplier and vendor lists, purchase orders, contracts,
agreements, mortgage loan commitments, and files including the assignment of any
distributor, dealer, or other supply agreements, extended payment agreements, or
other such agreements or contracts, either written or verbal, between Seller and
its suppliers and vendors which relate to its operation of the Business.
          i. Seller’s interest in all other contracts, agreements, partnership
agreements and interests, purchase orders, and understandings with clients,
suppliers, vendors and others which relate to the conduct of the Business.
          j. Other books, records and files, or copies thereof, which are
necessary for the future conduct of the Business as it is currently being
conducted.
          k. Equipment operation and service manuals or other instructions
related to any of the office equipment being purchased by Buyer pursuant to this
Agreement.
          l. Computer software and/or user licenses, including operation and
service manuals and all computer data base information stored by or related to
such software.
          m. Any occupational licenses, permits, or other government approvals
issued to Seller which may be assigned or transferred to the Buyer.
          n. Any and all other licenses, permits, and agreements necessary to
the conduct of the Business.
          o. Any and all documents related to know-how and/or trade secrets in
connection with the conduct of the Business by Seller.
          p. The names “New Horizon”, and “New Horizon Financial, Inc.”, and any
and all other trade, assumed or fictitious names together with their related
logos or other identifying

3



--------------------------------------------------------------------------------



 



marks used in the sale or promotion of Seller’s services by Seller or which
relate to the conduct of the Business.
          q. All other intangible assets which, together with the above,
represent all intellectual property and all intangible assets owned by Seller
and used in connection with or related to the conduct of the Business but
specifically excluding the Excluded Assets, attorney/client communications and
other similar information subject to attorney/client confidentiality rules.
     3. Excluded Assets. Notwithstanding anything to the contrary contained in
Sections 1 and 2 of this Agreement, the following assets of the Business are
specifically excluded from the Purchase Transaction, the definitions herein of
Tangible Assets, Intangible Assets or Assets, and are specifically not being
sold by Seller to Buyer (such excluded assets are herein collectively referred
to as the “Excluded Assets”):
          a. All of Seller’s cash, cash equivalents and short term investments
on hand or on deposit on the Closing Date.
          b. The Seller’s rights to refunds of all or any part of federal, state
or local taxes.
          c. The corporate charter, qualifications to conduct business as a
foreign corporation, arrangements with registered agents relating to foreign
qualifications, taxpayer and other identification numbers, seals, minute books,
stock transfer books, blank stock certificates, and other documents relating to
the organization, maintenance, and existence of Seller.
          d. The rights of Seller under this Agreement or under any other
agreement entered into in connection with the transactions contemplated
hereunder.
          e. All insurance policies that relate to the Business.
          f. Any voting or other securities of or other interests in any
subsidiary entity.
          g. Other tangible assets not specifically listed in Section 1 of this
Agreement and in the related exhibits.
          h. Accounts receivable, if any, and all other receivables of Seller
under the terms of any and all notes, installment sales agreements, supply
contracts, other debt instruments or other similar contracts or agreements
related to the conduct of the Business by Seller.
     4. Purchase Price and Allocation.
          a. The purchase price for the Assets (the “Purchase Price”) shall be
THREE-MILLION FOUR-HUNDRED THOUSAND and NO/100 dollars ($3,400,000), and is
payable as follows:
               i. FIVE-HUNDRED THOUSAND and NO/100 dollars ($500,000) in cash or
other immediately available funds (“Cash”) paid by Buyer to Seller on the
Closing Date.

4



--------------------------------------------------------------------------------



 



               ii. A promissory note, in the form attached hereto as
Exhibit 4-A2 (collectively, the “Promissory Note”), in the principal amount of
ONE-MILLION TWO-HUNDRED THOUSAND and NO/100 dollars ($1,200,000) plus an amount
equal to the rent set forth in Section 5(a)(iv) below that has been prepaid by
Seller Parties through March 2007.
               iii. ONE-MILLION THREE-HUNDRED SIXTY THOUSAND (1,360,000) shares
of common stock (the “Parent Shares”), par value of $.0167 (the “Parent
Common”), of MBI Financial, Inc., a Nevada corporation (the “Parent”).
               iv. [Intentionally Omitted]
          b. It is understood and agreed that none of the Parent Shares have
been registered under the Securities Act of 1933, as amended (the “Act”). Parent
agrees to include Selling Parties’ Parent Shares in any Parent’s filing of a
SB-2. Parent shall file an SB-2, including no less than FIVE HUNDRED THOUSAND
(500,000) of the Parent Shares, no later than December 31, 2007.
          c. At the time of Closing, Seller and Buyer agreed to a schedule (the
“Allocation Schedule”), allocating the Purchase Price among the Assets and the
non-competition provisions herein. In the event that the parties are unable to
agree upon the Allocation Schedule, the determination of the amounts to be
allocated to the Assets and to the non-competition provisions shall be shall be
subject to arbitration as herein provided.
          d. [Intentionally Omitted]
     4A. Purchase Price Taxes and Financing
          a. Buyer agrees to deliver to Shareholder upon execution of this
Agreement (the “Signing”) immediately available funds in the amount of $368,000
to pay the Transaction Taxes.
          b. Shareholder agrees to execute and deliver to Buyer at the Signing a
promissory note in the form attached hereto as Exhibit 4A-1 (the “MBI Tax Note”)
in the amount of $368,000 payable to Buyer and to be secured by 294,400 shares
of Parent Common subject to the terms and on the conditions set forth therein.
          c. As soon as practicable following Signing, the Buyer shall cause its
Parent to issue warrants to purchase 100,000 shares of Parent Common for an
exercise price of $0.55 per share. These warrants shall be exercisable
immediately and at any time prior to the first anniversary of the Signing.
     4B. Performance of New Horizon Business
     a. If the business comprised of the Assets (the “New Horizon Business”)
generates $3.5 million of gross retail mortgage and net escrow business revenues
(collectively,

5



--------------------------------------------------------------------------------



 



“Total Revenues”) for the period from July 1, 2006 to June 30, 2007 (the “2007
Performance Period”), Shareholder shall retain 100% of the Parent Shares subject
to the terms of the MBI Tax Note.
          b. If the New Horizon Business generates less than $3.5 million of
Total Revenues during the 2007 Performance Period, the Shareholder shall convey,
transfer and assign all right title and interest to the number of Parent Shares
to the Buyer equal to the product of (i) one, less a fraction, the numerator of
which shall be the actual Total Revenues generated by the New Horizon Business
during the 2007 Performance Period and the denominator of which shall be
$3.5 million and (ii) 1,360,000.
          c. Notwithstanding anything in this Agreement to the contrary, if the
New Horizon Business generates at least $4.2 million of Total Revenues during
the period from July 1, 2007 to June 30, 2008 (the “2008 Performance Period”),
the Shareholder shall receive Parent Shares in a number equal to those conveyed,
transferred and assigned to the Buyer pursuant to Section 4B(b) hereof.
          d. Notwithstanding anything in this Agreement to the contrary, if the
New Horizon Business generates less than $4.2 million of Total Revenues during
the 2008 Performance Period, the Shareholder shall receive Parent Shares in a
number equal to the product of (i) a fraction, the numerator of which shall be
the actual Total Revenues generated by the New Horizon Business during the 2008
Performance Period and the denominator of which shall be $4.2 million and
(ii) the actual number of Parent Shares conveyed, transferred and assigned to
the Buyer pursuant to Section 4B(b) hereof.
     5. Assumption of Certain Liabilities.
          a. Notwithstanding anything contained in this Agreement or in any
Exhibit to the contrary, Buyer is not and shall not assume any liabilities of
the Business or of the Seller, except for the following liabilities of the
Seller pertaining solely to the operation of the Business after the Closing Date
(the “Assumed Liabilities”):
          i. The obligations of Seller and related payment requirements from and
after the Closing Date under the unexpired facility leases for the office of
Seller as set forth on the Schedule of Lease Obligations attached hereto as
Exhibit 5-A1.
          ii. The obligations of Seller and related payment requirements from
and after the Closing Date under any equipment lease, lease/purchase or
maintenance agreements for those items of office equipment to be purchased by
Buyer pursuant to this Agreement, as set forth on the Schedule of Equipment
Leases attached hereto as Exhibit 5-A2.
          iii. The obligation to pay the Buyer’s customary and normal
commissions with respect to mortgage transactions which are pending at the time
of Closing and which are finalized following Closing.

6



--------------------------------------------------------------------------------



 



          iv. The obligation to pay to Shareholder monthly rent in the amount of
SIX THOUSAND FOUR HUNDRED ELEVEN and 45/100 Dollars ($6,411.45), as well as one
prorated payment of THREE THOUSAND TWO HUNDRED FIVE and 73/100 Dollars
($3,205.73), that has been prepaid by Seller Parties through March 2007. Such
amount shall be paid pursuant to the Promissory Note.
          b. Notwithstanding anything contained in this Agreement or in any
Exhibit to the contrary, Buyer does not assume any liability not being
identified herein as being assumed by Buyer, and in particular (by way of
illustration and not limitation) Buyer does not assume any of the following
liabilities, which liabilities will remain the obligations of Seller (such
liabilities are herein collectively referred to as the “Excluded Liabilities”):
               i. Any and all trade payables outstanding, accrued to, or due as
of the Closing Date.
               ii. Any and all accrued salaries, overtime pay, vacation pay,
holiday pay, accrued time off pay of any type, expenses and other employee
compensation for both temporary and permanent employees of Seller payable up to
the Closing Date unless otherwise assumed hereunder.
               iii. FICA, withholding, and other payroll related taxes payable
up to the Closing Date for any and all periods prior to the Closing Date.
               iv. Sales tax obligations for any and all services rendered prior
to the Closing Date.
               v. Other taxes, fees and assessments payable by Seller or accrued
as of the Closing Date.
               vi. Audit or other similar adjustments, including any penalties
or fines, related to FICA and other payroll taxes, sales taxes, retirement plan
contributions, workers’ compensation insurance and similar expenses subject to
audits and adjustments for occurrences and time periods prior to the Closing
Date.
               vii. Federal and state taxes on income earned by Seller prior to
the Closing Date and accrued to or payable as of the Closing Date.
               viii. Revolving credit line obligations or other short term bank
borrowings, long term bank loans or installment payment debts of Seller.
               ix. Notes and other financial instruments payable by Seller.
               x. Any and all notes payable, advances, deferred compensation or
other debts owed to Shareholders, or any other employee of, or contractor to,
Seller, including any payments related to compensation, vacation pay, sick pay,
fringe benefits, or reimbursable expenses

7



--------------------------------------------------------------------------------



 



related to the employment of, or services performed by, any of such individuals
prior to the Closing Date.
               xi. Any and all other liabilities of Seller existing as of the
Closing Date and not specifically listed as being assumed by Buyer in Section 5a
of this Agreement.
               xii. Any contingent or unstated liabilities of Seller including,
but not limited to, liabilities occurring as a result of legal actions, suits or
other claims and resulting from actions or other occurrences which took place
prior to the Closing Date.
          c. All of the Assets shall be free of any liens, claims, liabilities,
charges, restrictions, royalties, fees or other encumbrances other than
(i) liens for Taxes which are not due and payable as of the Closing Date,
(ii) the leases set forth on the Schedule of Lease Obligations at Exhibit 5-A1,
(iii) the equipment leases, lease/purchase or maintenance agreements set forth
on the Schedule of Equipment Leases at Exhibit 5-A2, and (iv) encumbrances which
would not have a material adverse effect on the Business (collectively, the
“Permitted Encumbrances”). No later than the Closing Date, the Seller shall
secure written releases for the Assets acquired from the holder of any lien,
security interest or other obligation of the Seller related to any lien,
security interest or other encumbrance attaching to all or any category of the
assets of Seller.
     6. Non-Competition. As a material inducement for Buyer to enter into this
Agreement, Shareholder covenants that for a period of two (2) years after
Closing, Shareholder will not, directly of indirectly, own an interest in,
operate, join, control or participate in, or be connected as an officer,
director, shareholder, employee, agent, independent contractor, partner, or
principal of any corporation, partnership, sole proprietorship, firm,
association, person, or other entity providing, soliciting, selling, or
marketing services that directly or indirectly compete with Buyer’s business
within sixty (60) miles of Buyer’s nearest office to Seller’s facility. In the
event Shareholder breaches, threatens to breach, the obligation not to compete,
Buyer shall be entitled to temporary and injunctive relief without proof of
actual damages that have been or may be caused by such breach.
     7. Employment Agreements. At Closing, Buyer and Shareholders shall enter
into employment agreements (the “Employment Agreements”), substantially in the
form attached hereto as Exhibit 7. This shall be a condition precedent to
Buyer’s obligation to close.
     In the event that Buyer terminates Shareholder’s employment without cause,
or terminates Shareholder’s employment with stated cause that is later ruled to
be invalid cause, prior to the expiration of the employment term set forth in
the Employment Agreement, then Shareholder’s covenant not to compete set forth
in Section 6 above shall become invalid and ineffective. In the event that
Shareholder voluntarily terminates Shareholder’s employment, or Buyer terminates
Shareholder’s employment with valid cause, prior to the expiration of the
employment term set forth in the Employment Agreement, then Shareholder shall
remain bound by the covenant not to compete set forth in Section 6 above.
     8. Option to Hire. It is the intention, but not the obligation, of the
Buyer to hire as its employees substantially all of the employees, both contract
and permanent, of Seller. The employment of all such employees as might be hired
by Buyer will be terminable by Buyer at will.

8



--------------------------------------------------------------------------------



 



Seller and Shareholder will each use commercially reasonable efforts to assist
Buyer in any hiring effort and to assist Buyer in retaining such employees in
their current positions, and the Seller will assign to the Buyer any employment
and non-competition agreements that Seller possesses, whether pertaining to
current or previous employees. Nothing in this Agreement will vest in any
employee of Seller, either contract or permanent (other than the Shareholders
with respect to their employment agreements with Buyer), or in any other party,
any rights whatsoever as a third party beneficiary to this Agreement.
     9. Effective Date. The effective date for the transactions contemplated
under this Agreement shall be at 11:59 p.m. on June 30, 2006 (the “Closing Date”
or “Effective Date”). The transactions contemplated to be taken on the Closing
Date are herein referred to as the “Closing.” Notwithstanding the foregoing, in
the event the transactions contemplated under this Agreement have not closed on
or before 5:00 p.m. PDT on July 7, 2006, then the Seller Parties shall be
entitled to terminate this Agreement without any further obligation to Buyer.
     10. Instruments of Conveyance. At the Closing:
          a. Seller will deliver to the Buyer each of the following: (i) such
bills of sale, assignments and other good and sufficient instruments of
conveyance and transfer in form sufficient to sell, assign and transfer the
Assets, such documents to be effective to vest in the Buyer good and marketable
title to the Assets of the Business being transferred to the Buyer by Seller,
free and clear of all liens, charges, encumbrances and restrictions of any kind,
except for the Permitted Encumbrances and the Assumed Liabilities, (ii) all
governmental approvals required to consummate the Purchase Transaction, (iii) an
investment letter with respect to the parent Shares, (iv) certified copies of
the resolutions of the Board of Directors and stockholders of Seller approving
the Purchase Transaction, (v) good standing certificates for Seller from both
the Comptroller and the Secretary of State of California, (vi) a lease
assignment and assumption, in form and substance acceptable to Buyer, that
transfers, assigns and conveys to Buyer all of Seller’s rights, titles and
interests in, to and under each of any leases to be assumed by Buyer, and
(vii) such other documents as are required of Seller by this Agreement.
Simultaneously with conveyance of title to the Assets, the Seller will use all
reasonable efforts to put the Buyer in actual possession, operation and control
of the Assets to be transferred hereunder.
          b. Shareholders will execute and deliver to Buyer the following:
(i) the Employment Agreements, and (ii) such other documents as are required of
Shareholders by this Agreement.
          c. Buyer shall deliver to Seller the following: (i) the cash portion
of the Purchase Price, (ii) the duly executed Promissory Note,
(iii) certificates representing the Parent Shares, and (iv) such other documents
as are required of Buyer by this Agreement.
          d. Buyer shall execute and deliver to the Shareholders the following:
(i) the Employment Agreements, and (ii) such other documents as are required of
Buyer by this Agreement.
          e. Both Buyer and Seller shall take such other action as is
contemplated by this Agreement to be taken to consummate the Purchase
Transaction.

9



--------------------------------------------------------------------------------



 



     11. Sales and Transfer Taxes/Fees. All applicable sales, transfer, use,
filing and other taxes and fees that may be due or payable as a result of the
conveyance, assignment, transfer or delivery of the Assets of the Business to be
conveyed and transferred as provided herein shall be borne by Seller.
     12. Representations and Warranties Pertaining to Seller. As a material
inducement to the Buyer to execute and perform its obligations under this
Agreement, the Seller Parties hereby jointly and severally represent and warrant
to the Buyer as follows:
          a. Seller is a corporation duly organized, validly existing and in
good standing under the laws of the state of California, has requisite corporate
power and authority to carry on its business as it is presently being conducted,
to enter into this Agreement and to carry out and perform the terms and
provisions of this Agreement. At Closing, Seller shall deliver to Buyer a
Certificate of Good Standing from its state of incorporation. The names of all
holders of the stockholders of Seller, and the percentage of ownership interest
held in each, are as reflected in Exhibit 12-A to this Agreement.
          b. Except for the legal actions (the “Pending Litigation”) disclosed
on the Schedule of Pending Litigation attached hereto as Exhibit 12-B, there are
no actions, suits or proceedings affecting the Assets which are pending or, to
the knowledge of the Seller Parties, threatened against Seller or affecting any
of its properties or rights, at law or in equity, or before any federal, state,
municipal or other governmental agency or instrumentality, domestic or foreign.
Seller is not in default with respect to any order or decree of any court or of
any such governmental agency or instrumentality. Buyer is specifically not
assuming any of Seller’s liability obligations under the Pending Litigation or
any other pending or threatened litigation pertaining to the operation of the
Business prior to the Closing Date, and the Seller Parties shall remain fully
liable for all of such liability obligations.
          c. The execution and delivery of, and performance and compliance with,
this Agreement will not result in the violation of or be in conflict with or
constitute a default under any term or provision of any charter, bylaw,
mortgage, indenture, contract, agreement, instrument, judgment, decree, order,
statute, rule or regulation or result in the creation of any mortgage, lien,
encumbrance or charge upon any of the Assets pursuant to any such term or
provision other than Permitted Encumbrances.
          d. The sale and transfer of the Assets by the Seller, as provided for
in this Agreement, have been approved and consented to by the Board of Directors
of Seller, and all actions required by the laws of the state of incorporation of
Seller by the stockholders of Seller with regard to the Purchase Transaction
have been appropriately authorized and accomplished. This Agreement and all
other agreements contemplated hereby have been duly and validly executed and
delivered by Seller and, assuming this Agreement and the agreements contemplated
hereby constitute the valid and binding obligation of Buyer, will constitute
valid and binding obligations of Seller enforceable against Seller in accordance
with each agreement’s terms, except to the extent that such enforcement may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to creditors’ rights
generally, and the remedy of specific

10



--------------------------------------------------------------------------------



 



performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.
          e. Title to Assets; Quality of Tangible Assets. Seller has good and
marketable title to all of the Assets being sold to Buyer pursuant to this
Agreement. ALL OF THE ASSETS CONVEYED HEREBY ARE CONVEYED “AS IS”, “WHERE IS”
AND “WITH ALL FAULTS”, EXCEPT AS SPECIFICALLY SET FORTH HEREIN.
          f. To the knowledge of the Seller Parties, Seller is not in default in
any material respect under any of the contracts, agreements, leases, documents
or other commitments disclosed on an Exhibit hereto to which it is a party or
otherwise bound.
          g. Neither Seller nor any of its affiliates has retained any financial
advisor, broker, agent or finder or paid or agreed to pay any financial advisor,
broker, agent or finder any commission, brokerage fee or other compensation
relative to this Agreement or the transactions contemplated hereby for which
Buyer shall have any liability or responsibility.
          h. Except as disclosed on Exhibit 12-H, there are no written contracts
of employment between Seller and any employee of the Business.
          i. Except as disclosed on Exhibit 12-I, the Seller has no pension,
bonus, profit-sharing or retirement plans for employees of the Business, nor is
Seller required to contribute to any such plan.
          j. The policy coverage information with respect to the Assets set
forth on the Schedule of Insurance, attached hereto as Exhibit 12-J is accurate
and complete.
          k. All tax and information returns required to have been filed by the
Seller with the United States of America, have been duly filed and each such
return in all material respects reflects the income, franchise, property, sales,
use, value-added, withholding, excise, capital or other tax liabilities and all
other information required to be reported thereon. The Seller has paid, or made
provision for payment, of all income, franchise, business, property, sales, use,
value-added, withholding, payroll, excise, capital and other taxes shown to be
due and payable on said returns, and all penalties, assessments or deficiencies
of every nature and description.
          l. Seller has provided Buyer with Seller’s audited financial
statements for the twelve months ended December 31, 2004, the audited financial
statements for the twelve (12) months ended December 31, 2005, and unaudited
financial statements for six months ended June 30, 2006 (collectively, the
“Financial Statements”). To the knowledge of the Seller Parties, the Financial
Statements reflect in all material respects the assets, liabilities, revenues
and profits of Seller, subject to normal year end adjustments and any other
adjustments described therein.
          m. To the knowledge of the Seller Parties, Seller has no liabilities
(whether known or unknown, whether absolute or contingent, whether liquidated or
unliquidated and whether due or to become due), except for (a) liabilities
disclosed on the Financial Statements; and

11



--------------------------------------------------------------------------------



 



(b) liabilities which were incurred after December 1, 2005, and were incurred in
the ordinary course of operation of the Business.
          n. Seller operates the Business from a facility located at 100
Chaparral Ct., Suite 100, Anaheim Hills, California (the “Seller Facility”).
          o. Except as set forth in Exhibit 12-O, no service delivered by Seller
is subject to any guaranty, warranty, right of credit or other indemnity other
than the applicable standard terms and conditions of service set forth in
Seller’s standard form of service agreements.
          p. No representation or warranty by the Seller Parties, in this
Agreement or in any writing attached hereto, contains or will contain any untrue
statement of material fact or omits or will omit to state any material fact, of
which the Seller Parties have knowledge or notice required to make the
statements herein or therein contained not misleading.
          q. Seller acknowledges that, prior to Parent’s filing of an SB-2
pursuant to Section 4(b) above, the shares of the Parent Stock are “restricted
securities” as that term is defined in Rule 144 promulgated under the Act and,
therefore, the resale of any such shares is restricted by federal and state
securities laws and the certificates evidencing such shares shall bear a legend
reflecting these securities law restrictions.
          r. Except as and to the extent set forth in this Agreement, the Seller
Parties make no representations or warranties whatsoever to the Buyer or any of
its affiliates or representatives and hereby disclaim all liability and
responsibility for any representation, warranty, statement, or information made,
communicated, or furnished (orally or in writing) to the Buyer (including
without limitation any opinion, information, projection, or advice that may have
been or may be provided to Buyer by any director, officer, employee, agent,
consultant, or representative of Seller or any affiliate thereof).
     13. Representations and Warranties of Buyer. Buyer represents and warrants
to Seller that:
          a. Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Texas, has requisite corporate power and
authority to carry on its business as it is presently being conducted, to enter
into this Agreement, and to carry out and perform the terms and provisions of
this Agreement, and is registered or qualified to do business in all
jurisdictions where the nature of its business requires such registration or
qualification, except where failure to be so qualified could not have a material
adverse affect on its business. At Closing, Buyer shall deliver a Certificate of
Good Standing and a Certificate of Existence from the State of Texas, as well as
a certificate evidencing its qualification to do business in the State of
California from the office of the Secretary of State of California.
          b. There are no actions, suits or proceedings which are pending or, to
Buyer’s knowledge, threatened against Buyer which would prohibit Buyer from
carrying out its obligations to Seller under this Agreement, nor is Buyer or any
of its officers or directors aware of any facts

12



--------------------------------------------------------------------------------



 



which to it or their knowledge might reasonably be expected to result in any
such action, suit or proceeding.
          c. The execution and delivery of and performance and compliance with
this Agreement will not result in the violation of or be in conflict with or
constitute a default under any term or provision of any charter, bylaw,
mortgage, indenture, contract, agreement, instrument, judgment, decree, order,
statute, rule or regulation.
          d. The transactions contemplated to be entered into by Buyer pursuant
to this Agreement have been approved and consented to by its Board of Directors,
and all action required by any applicable law by the shareholders of the Buyer,
if any, with regard to such transactions, have been appropriately authorized and
accomplished. This Agreement and all other agreements contemplated hereby have
been duly and validly executed and delivered by Buyer and, assuming this
Agreement and the agreements contemplated hereby constitute the valid and
binding obligation of Seller, will constitute valid and binding obligations of
Buyer enforceable against Buyer in accordance with each agreement’s terms,
except to the extent that such enforcement may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally, and the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.
          e. Parent has filed with the SEC and has made available to Seller and
the Shareholders true and complete copies of all forms, reports, schedules,
statements, and other documents, including all exhibits thereto, required to be
filed by it since January 1, 2005, under the Securities Exchange Act of 1934, as
amended, and the Act.
          f. Buyer has not retained any financial advisor, broker, agent or
finder or paid or agreed to pay any financial advisor, broker, agent or finder
any commission, brokerage fee or other compensation relative to this Agreement
or the transactions contemplated hereby for which any of the Seller Parties
shall have any liability or responsibility.
          g. The Board of Directors of both the Buyer and the Parent has
approved the terms and conditions of the Purchase Transaction, and has
authorized and empowered the Buyer to consummate the Purchase Transaction.
          h. Buyer confirms and acknowledges that Buyer has thoroughly inspected
the Assets and has concluded that Buyer is fully satisfied with the condition of
the Assets.
          i. Buyer acknowledges and affirms that the Buyer has completed its own
independent investigation, analysis and evaluation of the Business and the
Assets, that it has made all such reviews and inspections of the business,
assets, results of operations, condition (financial or otherwise) and prospects
of the Business and the Assets as it has deemed necessary or appropriate, and
that in making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, the Buyer has relied solely on its own
independent investigation, analysis, and evaluation of the Business and the
Assets and the representations made by Seller in Section 12 of this Agreement.

13



--------------------------------------------------------------------------------



 



          j. Buyer shall register FIVE HUNDRED THOUSAND (500,000) of the Parent
Shares under the Act on or prior to December 31, 2006, and such securities
shall, thereafter, not be “restricted securities” as that term is defined in
Rule 144 promulgated under the Act.
     14. Covenants.
          a. On the Closing Date, Seller shall take action to transfer to Buyer
the right to use the names “New Horizon”, and “New Horizon Financial, Inc.”, and
any and all other trade, assumed or fictitious names together with their related
logos or other identifying marks used in the sale or promotion of the services
of Seller, or which relate to the conduct of the Business.
          b. Within thirty (30) days after the Closing Date, Seller shall change
its corporate name to a name which does not contain any words that would result
in confusion with the corporate and/or fictitious names to be used by the Buyer
after the Closing Date, and shall file a name change amendment, within such time
period after the Closing Date, with the appropriate agency or agencies of the
state of incorporation of each Seller entity, as amendments to the Articles of
Incorporation of each such entity.
          c. Within ninety (90) days after the Closing Date, Seller and Buyer
shall undertake to have the financial statements of Seller audited, for a period
of three (3) years ending as of December 31, 2005, subject to the conditions
that (i) the auditing firm to perform such audits shall be an independent public
accounting firm which is permitted, by the rules and regulations of the
Securities and Exchange Commission, to conduct audits pursuant to the Act and
the Exchange Act of 1934, as amended, and shall be a firm that is reasonably
acceptable to Buyer, (ii) Seller Parties shall cooperate with such auditors in
connection with the conduct of such audits, and (iii) Buyer shall be obligated
to pay for all fees and expenses of the auditing firm conducting such audits.
          d. For one (1) year after the Effective Date Seller shall remain the
broker of record for Buyer in California.
          e. Each party to this Agreement shall use all commercially reasonable
efforts to obtain all authorizations, consents, orders, and approvals of, and to
give all notices to and make all filings with, all governmental entities and
other third parties that may be or become necessary for its execution and
delivery of, and the performance of its obligations under this Agreement and
will cooperate fully with the other parties in promptly seeking to obtain all
such authorizations, consents, orders, and approvals, giving such notices, and
making such filings.
               Buyer will use its best efforts (at its cost) to assist Seller in
obtaining any consents of third parties necessary or advisable in connection
with the transactions contemplated by this Agreement, including providing to
such third parties such financial statements and other available financial
information with respect to Buyer as such third parties may reasonably request.
               If the transfer of any contract, permit, or other Asset to Buyer
hereunder shall require the consent of any party thereto other than Seller which
has not been obtained as of the Closing Date, then this Agreement shall not
constitute an agreement to assign the same, and such

14



--------------------------------------------------------------------------------



 



item shall not be assigned to or assumed by Buyer, if an actual or attempted
assignment thereof would constitute a breach thereof or default thereunder. In
such case, Seller and Buyer shall cooperate and each shall use commercially
reasonable efforts to obtain such consents to the extent required of such other
parties and, if and when any such consents are obtained, to transfer the
applicable contract, permit or other Asset.
          f. From and after the Closing, the Seller shall provide the Buyer, the
Parent, and their agents and representatives with reasonable access (for the
purpose of examining and copying), during normal business hours, to the books
and records of the Seller in connection with any matter whether or not relating
to or arising out of this Agreement or the transactions contemplated hereby or
for financial reporting and accounting matters. Buyer shall not for a period of
seven (7) years following the Closing Date, destroy, alter, or otherwise dispose
of (or permit any such destruction, alteration or disposal of) any of the books
and records delivered by Seller in connection with the Purchase Transaction
without first offering to surrender to the Seller such books and records or any
portion thereof which the Buyer may intend to destroy, alter, or dispose.
          g. In the event that Buyer purchases one or more mortgage finance
operations in the Orange County, California area, Buyer agrees that the
purchased operations will not unreasonably interfere with the future operation
of the Assets being acquired from Seller, during the time period that
Shareholders are employed by Buyer. For purposes of this paragraph,
“unreasonable interference” shall include, but not be limited to, the failure to
allow the Seller Parties’ business unit to run independently and to market its
services freely without restriction.
          h. Buyer acknowledges Sellers’ assertion that advertising expenditures
are a major factor in the growth of the Business. Accordingly, Buyer agrees to
allow Shareholders, as managers of the Business, an advertising budget that, in
their judgment, will achieve a stated level of growth during the first twelve
(12) months of operation of the acquired Business, but in no event shall such
advertising budget be less than $5,000.00 per loan officer. After the initial
twelve (12) month period, Buyer and Shareholders will evaluate future
advertising expenditures in terms of actual results achieved.
          i. Notwithstanding anything to the contrary contained in this
Agreement, as an inducement for Seller to enter into this Agreement, and in
addition to Seller’s other remedies at law, in equity, or in this Agreement, the
Promissory Note, and the Employment Agreements, Buyer agrees that Seller shall
have the right and option to terminate this Agreement, the Promissory Note, the
Parent Shares, and the Employment Agreements (and all agreements related
thereto) and to unwind the transactions related thereto on the terms and
conditions herein set forth:
               (i) Upon an event of default under the Promissory Note or the
Buyer’s obligation to file an SB-2 pursuant to Section 4(b), Seller Parties may,
in their sole discretion, give notice to Buyer of their intent to terminate
their relationship with Buyer, including this Agreement, the Promissory Note,
the Parent Shares, and the Employment Agreements (and all agreements related
thereto). Such written notice must be given within ninety (90) days after the
date of default under the Promissory Note, or under this Agreement, as the case
may be, and must specify the effective date of the termination (the “Rescission
Date”) which shall be within ten (10) business days from the date of the notice
involved.

15



--------------------------------------------------------------------------------



 



               (ii) On the Rescission Date, (1) Buyer shall sell, assign and
convey to Seller the Assets purchased hereunder, (2) Seller shall sell, assign
and convey to Buyer the Promissory Note, the Parent Shares, if any (collectively
the “Acquired Assets”), (3) Buyer will deliver to Seller the Assets, and such
bills of sale, assignments and other good and sufficient instruments of
conveyance and transfer in form sufficient to sell, assign and transfer the
Assets, such documents to be effective to vest in Seller good and marketable
title to the Assets of the Business being transferred to the Seller by Buyer,
free and clear of all liens, charges, encumbrances and restrictions of any kind,
and (4) Seller will deliver to Buyer the Acquired Assets, and such bills of
sale, assignments and other good and sufficient instruments of conveyance and
transfer in form sufficient to sell, assign and transfer the Acquired Assets,
such documents to be effective to vest in Buyer good and marketable title to the
Acquired Assets, free and clear of all liens, charges, encumbrances and
restrictions of any kind.
                    Buyer acknowledges and agrees that if Seller Parties elect
to terminate their relationship with the Buyer as herein provided, and comply
with the terms of this Agreement in connection therewith, (i) the Seller Parties
shall be entitled to retain any and all portions of the Purchase Price paid by
Buyer to Seller in cash, (ii) none of Seller Parties will be subject to any
employment agreements, non-competition agreements or non-solicitation agreements
after the Rescission Date.
                    In the event of any conflict between this provision of the
Agreement, and any other provisions of this Agreement, the provisions of this
Section 14(i) shall govern.
     15. Survival of Representations and Warranties.
          a. The representations, warranties and indemnification obligations of
the Seller Parties contained and made pursuant to this Agreement shall survive
the execution of this Agreement for a period of two (2) years from the Closing
Date, except that any indemnification claims of Buyer against Seller for unpaid
tax liability for the operation of the Business on or before the Closing Date
shall survive the execution of this Agreement for the applicable statute of
limitations period.
          b. The representations, warranties and indemnification obligations of
Buyer contained and made pursuant to this Agreement shall survive the execution
of this Agreement for a period of two (2) years from the Closing Date.
     16. Indemnification; Remedies.
     a. Subject to the limitations set forth in this Section 16, the Seller
Parties (each an “Indemnifying Party”) shall and do hereby agree, jointly and
severally, to indemnify and hold harmless, during that period described in
Section 15 hereof, Buyer and its directors, officers, employees, shareholders,
agents and assigns (each an “Indemnified Party”), as to and against any Damages
(as hereinafter defined) resulting from: (i) any inaccurate representation made
by Seller Parties in or under this Agreement, (ii) any breach of any warranties
made by Seller Parties in or under this Agreement, (iii) any breach or default
in the performance by Seller Parties of any of the covenants to be performed by
Seller in or under this Agreement, and (iv) any Damages relating to

16



--------------------------------------------------------------------------------



 



the operation of the Business on or before the Closing Date (unless such Damages
pertain to the Assumed Liabilities).
          b. Subject to the limitations set forth in this Section 16, Buyer (an
“ Indemnifying Party”) shall and hereby agrees to indemnify and hold harmless,
during that period described in Section 15 hereof, each of the Seller,
Shareholders and their respective directors, officers, employees, agents and
assigns, as appropriate (each an “Indemnified Party”), as to and against any
Damages resulting from: (i) any inaccurate representation made by Buyer in or
under this Agreement, (ii) any breach of any warranties made by Buyer in or
under this Agreement, (iii) any breach or default in the performance by Buyer of
any of the covenants or other agreements to be performed by Buyer in or under
this Agreement or contemplated hereby, (iv) non-payment when due of any of the
Assumed Liabilities, and (v) any Damages relating to the operation of the
Business following the Closing Date (unless such Damages pertain to a liability
in existence as of the Closing Date which is not being specifically assumed by
Buyer hereunder).
          c. The term “Damages” as used herein, shall include any demands,
claims, actions, deficiencies, losses, delinquencies, defaults, assessments,
fees, costs, taxes, expenses, debts, liabilities, obligations, penalties and
damages, including reasonable counsel fees actually incurred in investigating or
in attempting to avoid the same or oppose the imposition thereof.
Notwithstanding any other provision of this Agreement, Damages shall not include
incidental, consequential, or punitive damages (whether arising in tort,
contract or otherwise, including the negligence or gross negligence of either or
both parties and whether or not foreseeable).
          d. Notwithstanding any other provision of this Agreement, none of the
parties to this Agreement shall be liable for any Damages contemplated by this
Section 16 unless and until the aggregate claims exceed $10,000 (the “Basket”),
whereupon such Indemnifying Party shall be liable for and shall indemnify such
Indemnified Party from and against all Damages in excess of the Basket;
provided, however, that any Damages related to (i) unpaid tax liabilities by
Seller and (ii) the issuance of the Parent Stock by Buyer, shall not be subject
to the Basket. Notwithstanding any other provision of this Agreement, in no
event shall the Damages under this Agreement or any other exhibit or agreement
contemplated hereunder exceed an aggregate amount equal to the amount actually
paid to Seller under and pursuant to this Agreement plus such additional amount
as shall equal the amount paid to Seller pursuant to any other related
agreements.
          e. Promptly after receipt by an Indemnified Party of notice of any
Damage to which the indemnification provisions of this Agreement would apply,
such Indemnified Party shall give written notice thereof to the Indemnifying
Party, but the omission to so notify the Indemnifying Party promptly will not
relieve the Indemnifying Party from any liability except to the extent that the
Indemnifying Party shall have been prejudiced as a result of the failure or
delay in receiving such notice. Such notice shall state the information then
available regarding the amount and the nature of the Damage and shall specify
the provision or provisions under this Agreement under which the liability or
obligation is asserted. If within twenty (20) days after receiving such notice
any of the Indemnifying Party gives written notice to such Indemnified Party
stating that: (a) it would be liable under the provisions hereof for indemnity
in the amount of such Damage if such Damage was successful, and (b) that it
disputes and intends to defend against such claim, liability or expense at its
own cost and expense, then counsel for the defense shall be selected by the
Indemnifying Party

17



--------------------------------------------------------------------------------



 



(subject to the consent of the Indemnified Party which consent shall not be
unreasonably withheld) and the Indemnifying Party shall assume the defense with
respect to such claim, liability or expense at the Indemnifying Party’s expense
as long as the Indemnifying Party is conducting a good faith and diligent
defense at its own expense; provided, however, that the assumption of defense of
any such matters by the Indemnifying Party shall relate solely to the Damage
that is subject or potentially subject to indemnification. The Indemnifying
Party shall have the right, with the consent of such Indemnified Party, which
consent shall not be unreasonably withheld and such Indemnified Party shall
cooperate with Indemnifying Party in connection therewith, to settle all
indemnifiable matters related to the claims by third parties that are
susceptible to being settled provided its obligation to indemnify such
Indemnified Party therefor will be fully satisfied. As reasonably requested by
such Indemnified Party, the Indemnifying Party shall keep such Indemnified Party
apprised of the status of the Damage and any resulting suit, proceeding or
enforcement action, shall furnish such Indemnified Party with all documents and
information that such Indemnified Party shall reasonably request and shall
consult with such Indemnified Party prior to acting on major matters, including
settlement discussions. Notwithstanding anything herein stated to the contrary,
such Indemnified Party shall at all times have the right to fully participate in
such defense at its own expense directly or through counsel; provided, however,
if the named parties to the action or proceeding include both the Indemnifying
Party and such Indemnified Party and representation of both parties by the same
counsel would be inappropriate under applicable standards of professional
conduct, the expense of separate counsel for such Indemnified Party shall be
paid by the Indemnifying Party, provided, however, that the separate counsel
selected by such Indemnified Party shall be approved by the Indemnifying Party,
which approval shall not be unreasonably withheld. If no such notice of intent
to dispute and defend is given by the Indemnifying Party within twenty (20) days
after receiving notice of any Damage to which the indemnification provisions of
this Agreement would apply, or if such diligent good faith defense is not being
or ceases to be conducted, such Indemnified Party shall, at the expense of the
Indemnifying Party, undertake the defense of (with counsel selected by such
Indemnified Party), and shall have the right to compromise or settle (exercising
reasonable business judgment), such claim, liability or expense; provided
however, before settling such Indemnified Party shall first use reasonable
efforts to obtain the consent to that settlement from the Indemnifying Party,
which consent shall not be unreasonably withheld. After using reasonable efforts
without success such Indemnified Party may settle without the consent of the
Indemnifying Party without any prejudice to its claim for indemnity. If such
claim, liability or expense is one that by its nature cannot be defended solely
by the Indemnifying Party, then such Indemnified Party shall make available all
information and assistance that the Indemnifying Party may reasonably request
and shall cooperate with the Indemnifying Party in such defense.
          f. The provisions of this Section 16 shall be the exclusive basis of
the parties to this Agreement for third party loss claims arising out of (i) any
breach of a representation or warranty herein, (ii) any failure of a party to
comply with any obligation, covenant, agreement or condition herein or (iii) any
other claim, action, demand, loss, cost, expense, liability, penalty, or other
damage relating to or arising out of the transactions contemplated by this
Agreement.
          g. Notwithstanding any provision of this Section 16 to the contrary,
Damage owed by an Indemnifying Party to an Indemnified Party shall be reduced by
the amount of any mitigating recovery an Indemnified Party shall have received
with respect thereto from any

18



--------------------------------------------------------------------------------



 



recovered by the Indemnified Party under any insurance policies, without regard
to whether the Indemnified Party or another person paid the premiums therefor.
If such a recovery is received by an Indemnified Party after it receives payment
or other credit under this Agreement with respect to indemnified amounts, then a
refund equal to the aggregate amount of such recovery shall be made promptly to
the Indemnifying Party.
          h. Upon written notice to the Seller specifying in reasonable detail
its justification therefor, the Buyer shall have the right to set off the Damage
under this Section 16, against any amount at anytime payable to Seller under or
pursuant to this Agreement or the Promissory Note, before seeking reimbursement
from the Seller. If the Seller gives written notice to the Buyer of a dispute
over the proposed set-off, the procedures of Section 16i shall apply and Buyer
shall continue to make scheduled payments pursuant to the Promissory Note. No
offsets shall be allowed against payments pursuant to the Employment Agreement.
          i. If there exists a bona fide dispute at the time any payment is due
under this Agreement regarding a claim by a Buyer Indemnified Party, or with
respect to the right of Buyer to offset under Section 16h against amounts due
under or pursuant to this Agreement, the parties agree that at such time Buyer
shall deposit the portion of such amount due and payable under or pursuant to
this Agreement, equal to the amount in dispute into a mutually acceptable
interest-bearing escrow account (“Escrow Account”) pending resolution of such
dispute. Interest on the Escrow Account shall accrue for the benefit of the
party to whom the Escrow Account proceeds are released upon resolution of such
dispute; provided, that if the Escrow Account proceeds are released to more than
one party, the interest shall be prorated among the parties based on the amounts
released to the parties. To the extent of resolution of the dispute in favor of
the Buyer Indemnified Parties, the Buyer shall be entitled to exercise its right
of set-off in the manner provided in Section 16h of this Agreement against the
proceeds in the Escrow Account. Immediately after resolution of the dispute, the
Escrow Agent shall release and deliver to the Seller as payment under this
Agreement all of the remaining Escrow Account proceeds.
     17. Prepaid Items and Deposits. All prepaid rent and utility deposits and
similar items paid by or owing to the Seller by any person, shall be considered
to be part of the Assets and shall, upon the consummation of the transactions
contemplated by this Agreement, be considered the property of Buyer.
     18. Expenses. Except as otherwise stated herein, each of the parties shall
bear all expenses incurred by them in connection with this Agreement and in
consummation of the transactions contemplated hereby or in preparation thereof.
     19. Amendment and Waiver. This Agreement may be amended or modified at any
time and in all respects, or any provisions may be waived by an instrument in
writing executed by Buyer and Seller, or by the party waiving a provision in the
case of a waiver.
     20. Assignment; No Third-Party Beneficiaries. Neither this Agreement nor
any right created hereby shall be assignable by the Seller Parties or the Buyer
without the prior written consent of the other. Nothing in this Agreement,
expressed or implied, is intended to confer upon

19



--------------------------------------------------------------------------------



 



any person, other than the parties hereto and their successors, any rights or
remedies under or by reason of this Agreement.
     21. Notices. All notices, payments, demands and requests from one party to
the another, made pursuant to this Agreement or the transactions contemplated
hereunder, shall be in written form and shall be deemed duly given if personally
delivered or sent by registered or certified mail, postage prepaid, return
receipt requested, or by Federal Express or other recognized next-day business
couriers, or by fax and followed by hard copy, at the following addresses:

         
 
  Buyer at:   MBI Mortgage, Inc.
 
      1845 Woodall Rogers
 
      Suite 1225
 
      Dallas, Texas 75203
 
      Attention: President
 
       
 
  copies to:   Gregory R. Samuel
 
      Haynes and Boone, LLP
 
      901 Main Street
 
      Suite 3100
 
      Dallas, Texas 75202
 
       
 
  Seller at:   New Horizon Financial, Inc.
 
      100 Chapparal Court
 
      Suite 100
 
      Anaheim Hills, California 92808
 
      Attention: President
 
       
 
  copies to:   Cummins & White LLP
 
      Attn: Fred M. Whitaker, P.C.
 
      2424 S.E. Bristol Street
 
      Suite 300
 
      Newport Beach, California 92660
 
       
 
  Shareholder at:   Brett Faryniarz
 
      100 Chapparal Court
 
      Suite 100
 
      Anaheim Hills, California 92808
 
       
 
  copies to:   Cummins & White LLP
 
      Attn: Fred M. Whitaker, P.C.
 
      2424 S.E. Bristol Street
 
      Suite 300
 
      Newport Beach, California 92660

     Notice shall be effective (i) if by registered or certified mail, three
(3) days after deposit in the U.S. mail, (ii) if by fax, upon confirmation of
successful transmission of such notice, (iii) if by

20



--------------------------------------------------------------------------------



 



personal delivery, or overnight next-day business courier, upon such delivery,
and (iv) if by any other permitted means, upon receipt. In the event that any of
the named parties desire to receive notice at another address, it shall be their
responsibility to notify all of the other parties, pursuant to this Section 21,
of the new address.
     22. Choice of Law and Venue. It is the intention of the parties that the
laws of the State of California shall govern the validity of this Agreement, the
construction of its terms and the interpretation of the rights and duties of the
parties, without giving effect to any choice or conflict of law provision or
rule.
     23. Arbitration. In the event of any dispute between the parties arising
out of this Agreement (a “Dispute”), the matter shall be resolved by
arbitration. Such arbitration shall be commenced by written notice from the
party claiming indemnification to the other party that the party claiming
indemnification has elected to have such Dispute settled by arbitration. Any
Dispute shall be settled by arbitration in Orange County, California, and
judgment upon the award rendered may be entered in any court having jurisdiction
thereof, under the then current Commercial Arbitration Rules (whereby if three
arbitrators are to be selected, each of the Parties selects one and the
arbitrators so selected choose the third) of the American Arbitration
Association (“the Association”) strictly in accordance with the terms of this
Agreement. The arbitration shall be held at a mutually agreeable location in
Orange County, California, and conducted by a panel of three (3) arbitrators (if
the amount in dispute exceeds $50,000) or by a single arbitrator chosen as
described in the previous sentence (if the amount in dispute is equal to or less
than $50,000). Not later than ten (10) days after the delivery of a written
notice of a Dispute, the parties shall submit the matter to the Association. Not
later than ten (10) days after the arbitrator(s) are appointed, the
arbitrator(s) shall schedule the arbitration for a hearing to commence on a
mutually convenient date. The hearing shall commence no later than thirty
(30) days after the arbitrator(s) are appointed. The arbitrator(s) shall issue
his, her or their award in writing no later than twenty (20) calendar days after
the conclusion of the hearing. In the event the Dispute which is the subject of
the arbitration involves a claim by a third party, the party or parties against
whom the claim was made shall be responsible for taking sufficient legal action
to protect such party’s interest until such time as the arbitrator(s) shall have
decided which of Buyer or Seller is the responsible party.
     24. Headings. Headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
     25. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same agreement. Facsimile signatures
may be deemed binding for this Agreement, or any modification or amendment
thereto, or any documents contemplated hereby, provided that originals of same
are delivered within a reasonable time.
     26. Gender. All personal pronouns used in this Agreement shall include the
other genders whether used in the masculine or feminine or neuter gender, and
the singular shall include the plural whenever and as often as may be
appropriate.

21



--------------------------------------------------------------------------------



 



     27. Parties in Interest. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of, and be enforceable by Seller
and Buyer and their respective successors and assigns.
     28. Integrated Agreement; Exhibits. This Agreement constitutes the entire
agreement between the parties hereto, supercedes any prior understandings,
agreements or representations of the parties and there are no agreements,
understandings, restrictions, warranties, or representations between the
parties, written or oral, other than those set forth herein or herein provided
for. All of the Exhibits referenced in this Agreement are incorporated into this
Agreement by such reference thereto and made a part hereof.
     29. Further Assurances. From time to time hereafter and without further
consideration, each of the parties hereto shall execute and deliver such
additional or further instruments of conveyance, assignment and transfer and
take such other actions as any of the other parties may reasonably request in
order to more effectively consummate the transactions contemplated hereunder or
as shall be reasonably necessary or appropriate in connection with the carrying
out of the parties’ respective obligations hereunder for the purposes of this
Agreement.
     30. Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
parties intend that each representation, warranty, and covenant contained herein
shall have independent significance. If any party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not breached shall not detract from or mitigate the fact that the
party is in breach of the first representation, warranty, or covenant.
     31. Execution. This Agreement shall be executed by the Parent to evidence
the consent of such party to the terms and conditions of this Agreement which
are applicable to it.
     32. Attorneys’ Fees/Costs. If any legal action or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this Agreement, the successful or prevailing party or parties will be
entitled to recover reasonable attorney fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it or they may be
entitled.

22



--------------------------------------------------------------------------------



 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE TO FOLLOW]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
this the ___ day of ___, 2007.

                  Seller:    
 
                New Horizon Financial, Inc.    
 
           
 
  By:        
 
     
 
Brett Faryniarz, President    
 
                Shareholder:    
 
                     
 
                Buyer:    
 
                MBI Mortgage, Inc.    
 
           
 
  By:        
 
     
 
John Farkas, President    

          Consented to by:     MBI Financial, Inc.    
 
       
By:
       
 
        Name: Patrick A McGeeney     Title: CEO MBI Financial    

Signature Page to Amended and Restated Agreement For Sale and Purchase of Assets

 



--------------------------------------------------------------------------------



 



EXHIBIT 1-C
SCHEDULE OF SECURITY DEPOSITS

     
Deposits
   
Type:
  Security Deposit for Office Rent
Landlord:
  Sierra Vista, LLC c/o Terra Enterprises
Amount:
  $ 6,000
Lease Term:
  3/16/05-3/15/07
 
    Pre-Paid Expenses
Type:
  Prepaid Marketing
Payee:
  Summit Direct Mail Services
Paid Date:
  4/25/2006
Amount:
  $ 22,500
Description:
  50k direct mail campaign

 



--------------------------------------------------------------------------------



 



EXHIBIT 1-D
SCHEDULE OF OFFICE EQUIPMENT

              Quantity   Description   Value   6  
5SI Hewlett Packard Printers
  $ 3,000   5  
Fax Machines (Various Brands)
    1,000   20  
Cubical Workstations & Chairs
    20,000   7  
Executive Desks & Chairs
    7,000   25  
Computers with Microsoft Office & Windows License
    12,500   1  
16-18 Person Conference Table
    5,000   18  
Chairs for Conference Table
    1,000   7  
Lateral File Cabinets
    2,000   1  
Stainless Steel Refrigerator
    2,000   1  
Computer Server & Related Miscellaneous Equipment
    5,000      
Miscellaneous
    2,000      
 
           
 
         
 
  $ 60,500      
 
     

 



--------------------------------------------------------------------------------



 



EXHIBIT 1-E
SCHEDULE OF TELEPHONE SYSTEMS AND TELEPHONE NUMBERS

                  Quantity   Description   Value   1    
Telephone System
  $ 4,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT 4A-1
MBI TAX NOTE

 



--------------------------------------------------------------------------------



 



EXHIBIT 4A-2
SECURED PROMISSORY NOTE
[Attached]

 